DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 19, 2021 is acknowledged.  In light of the election, it is suggested that the title be reviewed in order to be properly directed to the elected matter.
Information Disclosure Statement
The information disclosure statement filed June 26, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but not all the information referred to therein has been considered.  More specifically, Cite No. 3 under Foreign Patent Documents was submitted entirely in Chinese and therefore has been struck through and not considered.
Drawings
The drawings are objected to because FIG. 1 is described as showing multiple concentric casings, yet “120” only points to one casing.  If the outer casing shown in FIG. 1 is one of the “concentric casings”, then FIG. 1 should be amended to include another “120” with a lead line pointing to the outer casing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
it is one run-on sentence.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive in light of the elected Group (see above with Election/Restrictions).  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is further objected to because of the following informalities: in paragraph [00022], in lines 1-2 “the well surface 104” should be amended to recite --the well surface [[104]]102--.  In paragraph [00111], in line 3 of page 31 “the coring tool 300” should be amended to recite --the coring tool [[300]]310--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the formation fluid pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any 
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 10 and 11 are rejected under 35 USC 103 as being unpatentable over Welge et al. (US 2,666,620) (“Welge”) and in view of Muthusamy et al. (US 9,701,886 B2) (“Muthusamy”).
Referring to claims 1 and 2: Welge teaches a method, comprising:
pumping an agent in a well across a target formation zone (column 4, lines 20-25);

allowing the agent to cure in the pore space; and
taking a core of the target formation zone containing the cured agent (column 1, lines 1-17; column 5, lines 16-20).
While Welge makes a reference to the underground rock composition (column 9, lines 28-33) and drilling mud (column 7, lines ~24-29), Welge does not specifically teach pumping an agent in a well across a target formation zone comprising rocks containing soluble salt cement and drilling the well with the drilling fluid.  Muthusamy teaches a method, comprising:
pumping an agent in a well across a target formation zone (column 9, lines 28-31) comprising rocks (column 4, lines 39-42) containing soluble salt cement (column 2, lines 44-51; column 15, lines 26-31);
allowing the agent to cure (column 9, lines 1-26);
selecting a drilling fluid that does not dissolve the salt cement (see the entirety of the Specification); and
drilling the well with the drilling fluid (column 4, lines 58-60; column 5, lines 58-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Welge to be performed in a formation comprising rock and use an agent containing soluble salt cement as taught by Muthusamy since it is very well known in the art to perform operations in various downhole conditions and locations, and because it has been held In re Leshin, 125 USPQ 416.
Referring to claims 4 and 5: While Muthusamy teaches knowing the pressures of the formation and drilling fluids (column 2, lines 53-60), Welge and Muthusamy do not specifically teach the drilling fluid is circulated through the well to provide a wellbore pressure that is less than or more than a formation fluid pressure within the target formation zone.  However, since no criticality has been provided for only one range of pressure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Welge and Muthusamy to include circulating the drilling fluid through the well to provide a wellbore pressure that is less than or more than a formation fluid pressure within the target formation zone as a matter of design choice.
Referring to claim 10 and 11: While Welge teaches taking the core to the surface (column 1, lines 14-17; column 5, lines 20-36) Welge and Muthusamy do not specifically teach how they are taking the core of the target formation zone; however, since there is no criticality provided for only one way to take the core of the target formation zone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of taking taught by Welge and Muthusamy as a matter of design choice.
Claim 3 is rejected under 35 USC 103 as being unpatentable over Welge and Muthusamy, and further in view of Torres-Verdin et al. (US 9,864,092 B2) (“Torres-Verdin”).
.
Claim 8 is rejected under 35 USC 103 as being unpatentable over Welge and Muthusamy, and further in view of Thesing (US 6,830,105 B2).
Welge and Muthusamy do not specifically teach shutting in the well to allow the agent to cure.  Thesing teaches a method comprising taking a core sample of a formation (column 2, lines 16-18) and shutting in a well to allow an agent to cure (column 8, lines 12-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Welge and Muthusamy to include shutting in the well to allow the agent to cure as taught by Thesing in order for the agent to cure at the formation pressure.
Allowable Subject Matter
Claims 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


06 January 2022